UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05452) Exact name of registrant as specified in charter:	Putnam Premier Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	April 30, 2014 Item 1. Schedule of Investments: Putnam Premier Income Trust The fund's portfolio 4/30/14 (Unaudited) MORTGAGE-BACKED SECURITIES (48.2%) (a) Principal amount Value Agency collateralized mortgage obligations (20.3%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.991s, 2032 $551,651 $830,341 IFB Ser. 3408, Class EK, 25.181s, 2037 193,222 280,770 IFB Ser. 2979, Class AS, 23.715s, 2034 63,724 81,567 IFB Ser. 3072, Class SM, 23.239s, 2035 351,709 502,632 IFB Ser. 3072, Class SB, 23.092s, 2035 315,031 447,126 IFB Ser. 3998, Class KS, IO, 6.548s, 2027 4,011,337 651,842 IFB Ser. 4105, Class LS, IO, 5.998s, 2041 4,972,435 900,955 IFB Ser. 319, Class S2, IO, 5.848s, 2043 3,335,543 772,545 IFB Ser. 4240, Class SA, IO, 5.848s, 2043 7,613,252 1,748,307 IFB Ser. 317, Class S3, IO, 5.828s, 2043 8,650,405 1,972,468 IFB Ser. 14-325, Class S1, IO, 5.798s, 2044 6,932,067 1,515,696 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 22,087,969 5,206,784 IFB Ser. 311, Class S1, IO, 5.798s, 2043 9,359,440 1,996,584 IFB Ser. 308, Class S1, IO, 5.798s, 2043 5,622,481 1,373,853 IFB Ser. 314, Class AS, IO, 5.738s, 2043 4,223,763 927,425 Ser. 3632, Class CI, IO, 5s, 2038 900,218 84,413 Ser. 3626, Class DI, IO, 5s, 2037 211,018 3,429 Ser. 4122, Class TI, IO, 4 1/2s, 2042 6,880,348 1,517,805 Ser. 4000, Class PI, IO, 4 1/2s, 2042 4,047,806 815,633 Ser. 4024, Class PI, IO, 4 1/2s, 2041 6,765,570 1,454,577 Ser. 4193, Class PI, IO, 4s, 2043 9,074,233 1,599,324 Ser. 304, Class C53, IO, 4s, 2032 4,383,281 639,521 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 8,230,002 1,944,268 Ser. 304, Class C22, IO, 3 1/2s, 2042 4,640,425 1,084,699 Ser. 4122, Class AI, IO, 3 1/2s, 2042 10,438,104 1,657,018 Ser. 4122, Class CI, IO, 3 1/2s, 2042 9,458,068 1,501,440 Ser. 4105, Class HI, IO, 3 1/2s, 2041 4,640,733 720,613 Ser. 304, IO, 3 1/2s, 2027 8,984,551 1,062,693 Ser. 304, Class C37, IO, 3 1/2s, 2027 6,599,075 791,031 Ser. 4165, Class TI, IO, 3s, 2042 19,821,037 2,711,518 Ser. 4183, Class MI, IO, 3s, 2042 8,802,739 1,202,454 Ser. 4210, Class PI, IO, 3s, 2041 6,153,296 676,863 Ser. 304, Class C45, IO, 3s, 2027 8,139,723 998,266 Ser. T-57, Class 1AX, IO, 0.395s, 2043 4,364,653 47,571 FRB Ser. 3326, Class WF, zero %, 2035 3,416 2,920 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.986s, 2036 322,911 605,336 IFB Ser. 07-53, Class SP, 23.642s, 2037 302,898 446,428 IFB Ser. 08-24, Class SP, 22.725s, 2038 310,003 465,011 IFB Ser. 05-75, Class GS, 19.793s, 2035 280,404 373,634 IFB Ser. 05-83, Class QP, 16.998s, 2034 380,136 489,979 IFB Ser. 13-101, Class HS, IO, 6.348s, 2043 3,557,609 936,719 IFB Ser. 13-81, Class US, IO, 6.098s, 2043 4,895,437 890,921 IFB Ser. 13-10, Class KS, IO, 6.048s, 2043 4,570,253 938,090 IFB Ser. 13-19, Class DS, IO, 6.048s, 2041 9,659,080 1,752,595 IFB Ser. 13-41, Class SP, IO, 6.048s, 2040 3,371,802 535,543 Ser. 12-134, Class SA, IO, 5.998s, 2042 6,386,854 1,489,317 IFB Ser. 13-19, Class SK, IO, 5.998s, 2043 5,896,330 1,297,892 IFB Ser. 12-128, Class ST, IO, 5.998s, 2042 4,328,679 981,571 IFB Ser. 13-18, Class SB, IO, 5.998s, 2041 4,319,030 719,119 IFB Ser. 13-124, Class SB, IO, 5.798s, 2043 4,434,246 970,684 IFB Ser. 411, Class S1, IO, 5.798s, 2042 5,946,335 1,267,104 IFB Ser. 13-128, Class CS, IO, 5.748s, 2043 8,229,386 1,853,752 IFB Ser. 13-101, Class CS, IO, 5.748s, 2043 5,062,528 1,141,347 IFB Ser. 13-102, Class SH, IO, 5.748s, 2043 6,532,297 1,423,387 Ser. 374, Class 6, IO, 5 1/2s, 2036 729,934 138,104 Ser. 12-132, Class PI, IO, 5s, 2042 9,238,423 1,983,951 Ser. 398, Class C5, IO, 5s, 2039 466,634 69,482 Ser. 10-13, Class EI, IO, 5s, 2038 191,781 4,978 Ser. 378, Class 19, IO, 5s, 2035 2,079,528 415,908 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 19,806,500 3,960,706 Ser. 409, Class 81, IO, 4 1/2s, 2040 9,305,420 1,756,825 Ser. 409, Class 82, IO, 4 1/2s, 2040 11,288,527 2,155,800 Ser. 366, Class 22, IO, 4 1/2s, 2035 833,332 64,100 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 3,640,519 423,720 Ser. 418, Class C24, IO, 4s, 2043 7,227,153 1,699,510 Ser. 13-41, Class IP, IO, 4s, 2043 6,652,186 1,273,561 Ser. 13-44, Class PI, IO, 4s, 2043 6,280,245 1,042,128 Ser. 13-60, Class IP, IO, 4s, 2042 4,494,507 810,059 Ser. 12-96, Class PI, IO, 4s, 2041 4,238,272 754,455 Ser. 406, Class 2, IO, 4s, 2041 3,906,089 796,061 Ser. 406, Class 1, IO, 4s, 2041 2,691,606 556,355 Ser. 409, Class C16, IO, 4s, 2040 6,792,598 1,331,491 Ser. 418, Class C15, IO, 3 1/2s, 2043 14,993,856 3,433,359 Ser. 12-145, Class TI, IO, 3s, 2042 9,684,566 1,125,347 Ser. 13-35, Class IP, IO, 3s, 2042 8,168,021 929,750 Ser. 13-53, Class JI, IO, 3s, 2041 6,599,536 874,438 Ser. 13-23, Class PI, IO, 3s, 2041 8,492,399 873,698 Ser. 03-W10, Class 1, IO, 1.092s, 2043 701,423 20,413 Ser. 00-T6, IO, 0.741s, 2030 3,396,647 72,179 Ser. 99-51, Class N, PO, zero %, 2029 38,888 34,999 Government National Mortgage Association IFB Ser. 10-163, Class SI, IO, 6.478s, 2037 6,612,959 1,025,015 IFB Ser. 11-56, Class MI, IO, 6.298s, 2041 6,061,048 1,381,858 IFB Ser. 10-67, Class SE, IO, 6.298s, 2040 2,371,431 447,726 Ser. 13-116, Class SA, IO, 5.998s, 2043 5,408,704 983,140 IFB Ser. 13-129, Class SN, IO, 5.998s, 2043 4,220,341 720,581 IFB Ser. 13-152, Class SG, IO, 5.998s, 2043 9,830,065 1,695,551 IFB Ser. 13-165, Class LS, IO, 5.998s, 2043 4,058,899 764,453 IFB Ser. 10-20, Class SC, IO, 5.998s, 2040 9,114,916 1,653,901 Ser. 13-182, Class LS, IO, 5.988s, 2043 4,252,791 940,112 Ser. 13-149, Class MS, IO, 5.948s, 2039 7,519,850 1,198,439 IFB Ser. 12-77, Class MS, IO, 5.948s, 2042 3,836,986 918,498 Ser. 14-58, Class SA, IO, 5.94s, 2044 12,052,286 1,914,988 IFB Ser. 13-99, Class AS, IO, 5.898s, 2043 3,088,116 703,998 IFB Ser. 11-128, Class TS, IO, 5.898s, 2041 3,285,721 659,116 IFB Ser. 10-151, Class SA, IO, 5.898s, 2040 2,320,453 418,958 IFB Ser. 11-70, Class SM, IO, 5.738s, 2041 5,451,000 1,311,511 IFB Ser. 11-70, Class SH, IO, 5.738s, 2041 5,599,000 1,353,110 Ser. 14-25, Class MI, IO, 5s, 2043 4,084,138 938,331 Ser. 13-22, Class IE, IO, 5s, 2043 6,803,309 1,442,432 Ser. 13-22, Class OI, IO, 5s, 2043 6,333,546 1,349,027 Ser. 13-3, Class IT, IO, 5s, 2043 5,649,580 1,205,613 Ser. 13-6, Class IC, IO, 5s, 2043 5,318,047 1,148,539 Ser. 12-146, Class IO, IO, 5s, 2042 5,187,089 1,174,616 Ser. 13-6, Class CI, IO, 5s, 2042 3,977,023 818,034 Ser. 13-130, Class IB, IO, 5s, 2040 4,676,359 609,768 Ser. 13-16, Class IB, IO, 5s, 2040 7,374,861 756,488 Ser. 11-41, Class BI, IO, 5s, 2040 4,355,301 519,537 Ser. 10-35, Class UI, IO, 5s, 2040 3,001,068 700,270 Ser. 10-20, Class UI, IO, 5s, 2040 5,398,620 1,083,395 Ser. 10-9, Class UI, IO, 5s, 2040 36,393,362 8,370,679 Ser. 09-121, Class UI, IO, 5s, 2039 11,555,191 2,729,452 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 10,170,382 2,223,317 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 2,037,784 451,125 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 2,601,978 304,796 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 720,894 129,184 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 10,737,886 2,175,710 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 23,915,303 4,819,050 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 10,801,925 2,484,486 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 6,401,069 1,468,983 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 2,538,319 442,023 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 8,050,850 1,300,615 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 3,325,364 423,718 Ser. 14-4, Class IC, IO, 4s, 2044 4,594,848 1,002,274 Ser. 13-165, Class IL, IO, 4s, 2043 3,745,738 648,874 Ser. 12-56, Class IB, IO, 4s, 2042 4,102,553 949,768 Ser. 12-47, Class CI, IO, 4s, 2042 10,609,592 2,452,954 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 18,422,411 3,292,453 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 6,253,500 965,384 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 7,971,739 1,357,189 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 11,752,836 1,894,440 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 16,259,708 2,437,655 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 8,536,459 1,488,246 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 8,608,007 2,012,147 Ser. 06-36, Class OD, PO, zero %, 2036 11,461 10,047 Commercial mortgage-backed securities (18.1%) Banc of America Commercial Mortgage Trust FRB Ser. 05-5, Class D, 5.393s, 2045 1,456,000 1,480,315 Banc of America Commercial Mortgage Trust 144A Ser. 01-1, Class K, 6 1/8s, 2036 627,005 310,368 Ser. 07-5, Class XW, IO, 0.531s, 2051 152,543,875 1,527,574 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 6.082s, 2050 922,000 933,525 Ser. 05-PWR7, Class D, 5.304s, 2041 1,026,000 974,700 Ser. 05-PWR7, Class B, 5.214s, 2041 1,641,000 1,656,149 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.607s, 2039 1,554,000 1,544,210 Ser. 06-PW14, Class XW, IO, 0.832s, 2038 41,572,028 681,781 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.744s, 2047 950,000 960,270 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.975s, 2049 3,592,000 3,738,967 Ser. 06-C5, Class AJ, 5.482s, 2049 2,069,000 2,074,224 Ser. 13-GC11, Class D, 4.459s, 2046 1,128,000 1,021,799 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.04s, 2045 917,000 902,603 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.321s, 2044 2,160,000 2,138,400 Ser. 07-CD5, Class XS, IO, 0.071s, 2044 57,218,136 253,753 COMM Mortgage Trust FRB Ser. 07-C9, Class F, 5.986s, 2049 1,138,000 1,120,930 Ser. 07-C9, Class AJ, 5.65s, 2049 670,000 707,118 FRB Ser. 04-LB3A, Class E, 5.618s, 2037 1,522,000 1,534,176 COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.34s, 2046 3,645,000 3,504,197 FRB Ser. 12-CR3, Class E, 4.927s, 2045 1,839,000 1,754,627 FRB Ser. 13-LC6, Class D, 4.432s, 2046 1,125,000 994,269 FRB Ser. 13-CR8, Class D, 4.103s, 2046 1,648,000 1,404,582 FRB Ser. 07-C9, Class AJFL, 0.84s, 2049 2,242,000 2,024,974 Credit Suisse Commercial Mortgage Trust Ser. 06-C5, Class AX, IO, 0.923s, 2039 46,918,422 737,553 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class C, 5.1s, 2038 950,000 974,535 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 329,597 13,253 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 1,127,838 46,241 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.577s, 2044 3,357,000 3,437,824 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.02s, 2020 4,377,471 72,228 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 891,000 602,315 GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class AJ, 5.457s, 2044 1,093,000 1,090,082 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 1,054,000 1,055,581 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 1,127,000 1,091,274 FRB Ser. 05-GG3, Class D, 4.986s, 2042 1,937,000 1,951,039 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 2,015,000 2,046,428 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.826s, 2045 2,168,000 2,223,934 FRB Ser. 11-GC3, Class D, 5.728s, 2044 (F) 3,027,000 3,119,007 FRB Ser. 11-GC3, Class E, 5s, 2044 1,347,000 1,244,923 FRB Ser. GC10, Class D, 4.562s, 2046 1,784,000 1,623,262 Ser. 05-GG4, Class XC, IO, 0.883s, 2039 112,818,678 597,939 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.152s, 2030 (Cayman Islands) 729,000 497,178 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.282s, 2051 2,589,000 2,749,259 FRB Ser. 06-LDP7, Class B, 6.025s, 2045 1,231,000 1,101,343 FRB Ser. 06-LDP6, Class B, 5.688s, 2043 1,841,000 1,841,000 Ser. 06-LDP6, Class AJ, 5.565s, 2043 2,039,000 2,100,170 Ser. 06-LDP8, Class B, 5.52s, 2045 838,000 853,503 FRB Ser. 04-CBX, Class B, 5.021s, 2037 573,000 578,376 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 1,965,000 1,856,577 FRB Ser. 13-C10, Class D, 4.299s, 2047 1,054,000 956,644 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.382s, 2051 1,675,000 1,683,988 FRB Ser. 07-CB20, Class C, 6.382s, 2051 1,904,000 1,786,580 FRB Ser. 11-C3, Class F, 5.728s, 2046 953,000 952,855 FRB Ser. 12-C8, Class E, 4.823s, 2045 2,961,000 2,866,636 FRB Ser. 12-LC9, Class E, 4.574s, 2047 628,000 592,873 FRB Ser. 13-C13, Class D, 4.191s, 2046 1,625,000 1,449,896 FRB Ser. 13-C13, Class E, 3.986s, 2046 1,489,000 1,153,794 FRB Ser. 13-C10, Class E, 3 1/2s, 2047 1,865,000 1,380,660 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 1,249,000 895,783 Ser. 07-CB20, Class X1, IO, 0.206s, 2051 102,683,255 960,088 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 1,951,082 2,019,064 Ser. 98-C4, Class J, 5.6s, 2035 965,000 1,059,860 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 1,619,000 1,639,076 Ser. 06-C6, Class E, 5.541s, 2039 1,750,000 1,680,700 Ser. 06-C6, Class D, 5.502s, 2039 1,500,000 1,473,150 Ser. 07-C1, Class AJ, 5.484s, 2040 632,000 659,113 FRB Ser. 06-C6, Class C, 5.482s, 2039 2,113,000 2,065,458 Ser. 04-C8, Class E, 4.986s, 2039 1,467,000 1,474,335 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.37s, 2028 83,914 8 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.47s, 2051 917,000 1,001,731 FRB Ser. 05-CIP1, Class B, 5.366s, 2038 1,046,000 1,004,160 Ser. 04-KEY2, Class D, 5.046s, 2039 2,993,000 3,014,849 Ser. 05-MCP1, Class D, 5.023s, 2043 1,017,000 1,001,847 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.914s, 2037 87,481 3,149 Ser. 07-C5, Class X, IO, 5.925s, 2049 2,261,515 128,680 ML-CFC Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 585,000 591,581 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 893,000 866,835 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.218s, 2046 734,000 633,655 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 2,480,000 2,546,194 FRB Ser. 06-HQ8, Class D, 5.678s, 2044 1,715,000 1,571,969 Ser. 07-HQ11, Class C, 5.558s, 2044 1,369,000 1,364,893 Ser. 06-HQ10, Class AJ, 5.389s, 2041 1,290,000 1,320,057 Ser. 04-IQ8, Class C, 5.3s, 2040 3,200,000 3,219,520 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 2,264,419 2,165,351 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 376,000 282,000 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,051,805 262,951 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 1,439,000 1,386,836 Ser. 13-C6, Class D, 4.498s, 2046 757,000 682,436 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.206s, 2045 2,291,000 2,354,232 FRB Ser. 06-C25, Class AJ, 5.908s, 2043 1,491,000 1,550,193 Ser. 06-C24, Class AJ, 5.658s, 2045 1,973,000 1,975,960 Ser. 03-C9, Class E, 5.289s, 2035 2,500,000 2,512,500 Ser. 07-C34, IO, 0.494s, 2046 29,834,787 361,001 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class H, 5.717s, 2035 (F) 3,208,000 3,074,564 FRB Ser. 05-C17, Class E, 5.592s, 2042 897,000 917,183 FRB Ser. 04-C15, Class G, 5.395s, 2041 1,500,000 1,462,500 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.439s, 2046 1,373,000 1,223,982 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 13-C17, Class D, 5.298s, 2046 2,169,000 2,040,216 FRB Ser. 12-C7, Class E, 5.002s, 2045 900,000 876,094 FRB Ser. 12-C6, Class E, 5s, 2045 1,243,000 1,127,152 FRB Ser. 13-UBS1, Class D, 4.788s, 2046 3,396,000 3,151,692 FRB Ser. 13-C15, Class D, 4.635s, 2046 1,786,000 1,612,702 FRB Ser. 12-C10, Class D, 4.608s, 2045 1,317,000 1,221,220 Ser. 14-C19, Class D, 4.234s, 2047 1,112,000 974,506 Residential mortgage-backed securities (non-agency) (9.8%) Banc of America Funding Corp. FRB Ser. 06-G, Class 2A5, 0.432s, 2036 935,399 841,859 Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 9.004s, 2036 650,000 658,125 FRB Ser. 12-RR10, Class 9A2, 2.654s, 2035 2,320,000 2,046,240 Ser. 13-RR1, Class 1A2, 2.425s, 2035 1,510,000 1,231,405 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR12, Class 2A3, 11.906s, 2035 918,168 849,306 FRB Ser. 12-RR11, Class 5A3, 10.435s, 2037 455,817 280,783 FRB Ser. 13-RR2, Class 3A2, 7.41s, 2036 800,000 744,000 Ser. 12-RR12, Class 2A2, 4s, 2035 632,107 628,188 FRB Ser. 09-RR11, Class 2A2, 2.43s, 2035 1,970,000 1,739,412 Ser. 12-RR11, Class 3A3, zero %, 2036 1,951,236 1,377,573 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-12, Class 12A1, 2.486s, 2036 1,655,978 1,451,630 Bear Stearns Alt-A Trust FRB Ser. 05-9, Class 11A1, 0.672s, 2035 1,013,858 810,781 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.029s, 2034 79,080 10,812 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 11-12, Class 2A2, 0.522s, 2035 2,080,000 1,768,208 Countrywide Alternative Loan Trust Ser. 06-26CB, Class A8, 6 1/4s, 2036 938,944 799,793 Ser. 06-11CB, Class 1A3, 6s, 2036 1,379,689 1,150,247 Ser. 05-46CB, Class A2, 5 1/2s, 2035 1,570,152 1,454,746 FRB Ser. 05-76, Class 2A1, 1.126s, 2036 951,647 846,966 FRB Ser. 05-38, Class A3, 0.502s, 2035 3,092,077 2,677,739 FRB Ser. 05-81, Class A1, 0.432s, 2037 1,638,755 1,261,841 FRB Ser. 07-OA10, Class 2A1, 0.402s, 2047 893,009 740,536 Countrywide Home Loans FRB Ser. 06-3, Class 1A1, 0.392s, 2036 933,063 790,865 FRB Ser. 06-OA5, Class 1A1, 0.352s, 2046 974,981 811,672 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-4R, Class 1A4, 0.552s, 2037 1,200,000 918,600 Credit Suisse First Boston Mortgage Securities Corp. FRB Ser. 03-AR30, Class CB1, 2.462s, 2034 970,685 874,878 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 746,898 1,317,809 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 2,002,000 2,908,014 Green Tree Home Improvement Loan Trust Ser. 95-F, Class B2, 7.1s, 2021 $5,986 5,973 JPMorgan Resecuritization Trust 144A FRB Ser. 09-11, Class 5A2, 2.621s, 2036 1,619,805 1,364,685 Morgan Stanley Resecuritization Trust 144A Ser. 13-R7, Class 9B, 5 1/2s, 2046 2,000,000 1,874,000 MortgageIT Trust FRB Ser. 05-3, Class M2, 0.682s, 2035 921,367 804,814 FRB Ser. 05-3, Class A2, 0.502s, 2035 1,083,826 970,024 Opteum Mortgage Acceptance Corp. FRB Ser. 05-4, Class 1A2, 0.542s, 2035 887,994 814,734 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 2A1, 0.976s, 2046 3,845,687 2,706,402 FRB Ser. 07-QH1, Class A1, 0.312s, 2037 3,169,800 2,682,602 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.196s, 2046 5,005,933 4,455,280 FRB Ser. 06-AR3, Class A1B, 1.126s, 2046 2,328,099 1,898,565 FRB Ser. 05-AR19, Class A1C3, 0.652s, 2045 4,328,149 3,722,208 FRB Ser. 05-AR13, Class A1C3, 0.642s, 2045 8,716,782 7,509,508 FRB Ser. 05-AR8, Class 2AC2, 0.612s, 2045 2,579,036 2,278,579 FRB Ser. 05-AR11, Class A1B2, 0.602s, 2045 1,541,614 1,348,912 FRB Ser. 05-AR13, Class A1B2, 0.582s, 2045 1,853,877 1,673,124 FRB Ser. 05-AR17, Class A1B2, 0.562s, 2045 1,648,869 1,451,005 FRB Ser. 05-AR15, Class A1B2, 0.562s, 2045 2,898,869 2,551,005 FRB Ser. 05-AR19, Class A1C4, 0.552s, 2045 1,612,335 1,402,731 FRB Ser. 05-AR11, Class A1B3, 0.552s, 2045 3,638,975 3,184,103 FRB Ser. 05-AR8, Class 2AC3, 0.542s, 2045 897,075 789,426 FRB Ser. 05-AR6, Class 2A1C, 0.492s, 2045 1,170,108 1,047,247 FRB Ser. 05-AR6, Class 2AB3, 0.422s, 2045 874,331 793,455 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.324s, 2047 1,250,000 894,000 Total mortgage-backed securities (cost $350,100,559) CORPORATE BONDS AND NOTES (32.5%) (a) Principal amount Value Basic materials (2.2%) ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) $681,000 $859,763 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 365,000 382,338 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 732,000 724,680 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 386,000 415,915 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 250,000 250,625 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 430,000 470,850 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 1,120,000 1,121,400 Cemex SAB de CV 144A company guaranty sr. notes 9 1/2s, 2018 (Mexico) 210,000 239,925 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 420,000 441,000 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 35,000 37,275 Exopack Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 450,000 477,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 650,000 685,750 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 118,000 119,623 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 320,000 353,600 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 340,000 357,850 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 187,000 201,960 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 198,000 197,010 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 601,000 650,583 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 298,000 353,875 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 318,000 330,323 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 480,000 499,800 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 661,000 737,015 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 500,000 506,250 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 13,000 11,570 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 100,000 109,375 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 615,000 636,525 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 615,000 705,713 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 526,000 581,230 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 185,000 200,494 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 278,000 284,255 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 360,000 401,400 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 390,000 417,300 PQ Corp. 144A sr. notes 8 3/4s, 2018 315,000 343,350 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 298,000 328,545 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 320,000 343,600 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 76,000 83,980 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 320,000 323,200 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 200,000 212,434 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 75,000 81,938 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 95,000 103,788 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 45,000 45,731 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 480,000 540,600 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 335,000 369,338 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 350,000 357,000 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 285,000 302,813 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 125,000 125,000 Capital goods (2.0%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,065,000 1,154,194 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 974,000 1,120,100 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 435,000 475,781 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 325,000 336,375 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 56,000 64,960 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 330,000 353,100 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 495,000 520,369 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 244,000 249,490 Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 275,000 285,313 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 553,000 613,830 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 438,000 418,290 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 138,000 91,080 Gestamp Funding Luxembourg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 260,000 268,125 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 134,000 137,015 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 145,000 221,041 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $296,000 311,540 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 660,000 891,030 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 457,000 493,560 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 455,000 439,075 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 744,000 760,740 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 565,000 615,850 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 265,000 280,079 Rexam PLC unsec. sub. FRB bonds 6 3/4s, 2067 (United Kingdom) EUR 135,000 199,751 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) $200,000 212,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 330,000 361,350 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 695,000 722,800 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 210,000 233,100 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 185,000 197,488 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 845,000 913,656 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) (PIK) EUR 220,000 323,441 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 $330,000 361,350 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 100,000 108,500 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 662,000 708,340 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 280,000 296,800 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 105,000 115,500 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 519,000 552,735 Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s, 2021 345,000 339,825 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 185,000 195,175 Communication services (4.3%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) (FWC) 450,000 469,125 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 472,000 555,780 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 400,000 462,000 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 45,000 51,019 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 296,000 315,240 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 1,331,000 1,331,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 767,000 752,619 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 139,000 146,993 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 393,000 421,493 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 95,000 99,869 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 124,000 132,370 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 617,000 633,968 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 205,000 207,563 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 170,000 189,125 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 260,000 276,900 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 887,000 920,307 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 251,000 283,630 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 801,000 837,045 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 384,000 446,400 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 115,000 119,456 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 488,000 536,800 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 594,000 669,735 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 979,000 1,018,160 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 190,000 195,225 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 323,000 354,089 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 278,000 291,900 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 1,317,000 1,372,973 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 605,000 639,788 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 245,000 353,442 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 $332,000 371,840 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 85,000 92,969 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 44,000 47,520 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 150,000 157,500 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 131,000 139,679 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 235,000 165,675 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 250,000 256,066 Numericable Group SA 144A sr. bonds 5 5/8s, 2024 (France) (FWC) EUR 110,000 158,484 Numericable Group SA 144A sr. notes 6s, 2022 (France) (FWC) $675,000 691,707 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 371,000 404,390 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 410,000 724,502 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $413,000 415,065 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 382,000 437,575 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 153,000 161,568 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 125,000 131,250 Sprint Capital Corp. company guaranty 6 7/8s, 2028 350,000 345,625 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 1,295,000 1,521,625 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 238,000 258,528 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 959,000 1,168,781 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 510,000 562,275 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 465,000 506,850 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 160,000 193,709 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 146,651 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 $855,000 914,850 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 175,000 185,500 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 480,000 510,600 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 455,000 478,319 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 680,000 1,038,964 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 200,000 302,242 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 305,000 456,062 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 535,000 783,530 Unitymedia KabelBW GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 678,000 1,020,726 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 677,000 1,028,425 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $375,000 377,813 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 79,000 142,604 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 535,000 948,458 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $835,000 943,550 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 760,000 1,112,798 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) $225,000 231,188 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 254,000 274,955 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 205,000 199,363 Consumer cyclicals (5.4%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 60,000 65,400 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 361,000 415,150 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2022 255,000 260,738 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 600,000 690,000 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 383,000 416,513 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 97,000 106,943 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 158,000 162,740 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 430,000 430,538 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 132,000 125,730 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 480,000 505,200 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 225,000 230,344 Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 235,000 251,450 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 140,000 148,750 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 360,000 389,700 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 320,000 353,600 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 137,000 119,361 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 459,000 471,049 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 70,000 74,375 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 235,000 238,525 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 52,000 52,520 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 643,000 651,038 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 92,000 104,190 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 886,000 1,023,330 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 505,000 567,494 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 165,000 165,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 140,000 135,800 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 83,000 92,130 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 313,000 332,563 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 603,000 642,195 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 298,000 321,095 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 783,000 837,810 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 407,000 433,455 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 189,000 198,923 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 465,000 495,806 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 414,000 442,980 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 115,000 116,438 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 240,000 247,800 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 340,000 359,975 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 400,000 413,000 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 145,000 150,075 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 616,000 662,200 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 600,000 580,643 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $388,000 347,260 Grupo Televisa, S.A.B sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 6,600,000 410,718 Grupo Televisa, S.A.B. sr. unsec. bonds 6 5/8s, 2040 (Mexico) $195,000 230,996 Grupo Televisa, S.A.B. sr. unsec. notes 6s, 2018 (Mexico) 69,000 77,829 GTECH SpA jr. sub. FRN notes Ser. REGS, 8 1/4s, 2066 (Italy) EUR 515,000 773,001 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $352,000 378,400 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 175,000 178,938 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 335,000 359,288 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 245,000 244,388 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 295,000 310,488 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 821,000 878,470 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 301,197 418,911 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) $175,000 182,438 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 665,000 690,769 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 260,000 280,800 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 695,000 777,531 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 190,000 199,975 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 130,000 138,775 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 187,000 193,779 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 530,000 516,750 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 200,000 202,250 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 256,000 275,840 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 319,000 350,900 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 640,000 646,400 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 305,000 346,938 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 145,000 158,231 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 410,000 453,091 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 259,000 266,226 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 255,000 295,163 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 225,000 246,938 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 1,206,979 1,357,851 Navistar International Corp. sr. notes 8 1/4s, 2021 637,000 650,536 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 301,000 332,605 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 220,000 240,900 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 260,000 262,600 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 200,000 214,000 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 550,000 572,688 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 173,000 174,298 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 666,000 725,940 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 338,000 372,645 Owens Corning company guaranty sr. unsec. notes 9s, 2019 211,000 264,861 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 440,000 424,600 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 365,000 381,881 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 235,000 252,331 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 165,000 168,300 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 265,000 293,488 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 388,000 396,633 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 80,000 82,800 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 115,000 125,494 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 555,000 591,075 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 354,000 394,710 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 445,000 493,950 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Netherlands) EUR 595,000 926,593 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) $200,000 225,000 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 255,000 261,694 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 227,000 236,080 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 57,000 56,715 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 115,000 117,444 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 505,000 525,200 Sirius XM Holdings, Inc. 144A sr. unsec. notes 5 1/4s, 2022 50,000 54,000 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 696,000 702,960 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 25,000 27,313 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 30,000 32,550 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 255,000 275,081 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 320,000 342,400 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 85,000 83,300 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 165,000 161,700 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 747,000 754,470 Thomas Cook Group PLC sr. unsec. notes Ser. EMTN, 7 3/4s, 2017 (United Kingdom) GBP 449,000 838,449 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 $569,000 580,380 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 363,272 377,803 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 800,000 920,000 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 115,000 119,600 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 204,000 224,400 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 455,000 486,281 Consumer staples (1.7%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 700,000 654,500 Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 215,220 225,981 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 828,000 898,380 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 400,000 404,000 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 235,000 233,825 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 432,000 468,720 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 195,000 199,875 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 115,000 112,700 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 585,000 571,838 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 142,000 159,750 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 200,000 222,000 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 115,000 112,125 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 285,000 283,219 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 279,000 306,203 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 265,000 286,531 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 925,000 1,015,188 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 454,000 814,764 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $310,000 294,603 H.J. Heinz Co. 144A sr. notes 4 1/4s, 2020 804,000 792,342 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 155,000 164,300 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 263,000 281,410 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 170,000 180,200 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 150,000 164,175 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 810,000 868,725 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 135,000 144,450 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 225,000 248,063 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 42,000 43,260 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 320,000 328,000 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 540,000 544,050 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 535,000 609,900 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 125,000 138,125 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 340,000 370,600 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 100,000 105,250 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 305,000 317,963 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 356,000 400,945 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 223,000 231,363 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 330,000 354,750 Energy (6.2%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 309,000 329,085 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 340,000 367,625 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 638,000 641,988 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 355,000 261,813 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 300,000 302,625 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 324,000 331,290 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 484,000 521,510 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 205,000 207,563 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 115,000 122,475 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 360,000 398,646 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 694,000 742,580 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 325,000 368,063 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 5,000 5,463 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 145,000 220,663 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $115,000 122,188 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 216,000 216,270 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 515,000 560,063 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 448,000 467,040 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 204,000 213,945 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 515,000 397,039 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $101,000 85,345 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 293,000 319,004 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 661,000 688,828 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 205,000 211,150 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 186,000 204,972 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 74,000 78,995 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 405,000 408,544 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 302,000 306,530 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 355,000 353,225 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 245,000 248,063 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 780,000 764,400 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 575,000 562,925 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 1,855,000 2,135,791 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 316,000 349,066 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 451,000 472,423 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 719,000 780,115 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 390,000 417,300 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,002,000 1,038,323 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 175,000 188,125 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 340,000 370,600 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 275,000 290,125 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 125,000 138,750 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 493,000 505,325 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 728,000 743,470 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 407,000 422,263 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2019 605,000 625,419 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 184,000 10 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 1,080,000 1,108,350 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 528,000 555,720 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 242,000 251,075 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 520,000 384,800 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 845,000 764,725 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 180,000 192,600 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 250,000 270,000 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 270,000 292,950 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 460,000 478,400 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 345,000 339,825 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 543,000 609,518 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 340,000 380,800 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 270,000 259,538 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 960,000 1,111,603 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 140,000 144,024 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 960,000 983,154 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 3,705,000 2,961,369 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 2,067,000 1,204,028 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 610,000 590,151 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 2,205,000 1,987,874 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 6,158,000 5,542,200 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 12 3/4s, 2022 (Venezuela) 320,000 310,400 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 1,245,000 732,994 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 1,440,000 1,758,600 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 5/8s, 2021 211,000 233,419 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 278,000 311,360 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 350,000 377,125 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 175,000 179,813 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 290,000 303,775 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 255,000 259,463 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 220,000 230,725 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 175,000 185,063 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 950,000 1,002,250 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 53,000 56,313 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 365,000 398,306 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 385,000 414,838 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 190,000 203,063 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 245,000 263,375 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 125,000 115,255 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $125,000 126,250 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 105,000 100,800 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 385,000 411,950 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 450,000 482,625 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 750,000 803,438 Financials (4.6%) Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 335,000 373,944 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 162,000 199,260 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,320,000 1,564,200 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 163,000 218,013 Baggot Securities, Ltd. 144A jr. sub. notes 10.24s, perpetual maturity (Ireland) EUR 900,000 1,364,798 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) $375,000 381,563 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,080,000 1,106,626 Banco Nacional de Costa Rica 144A sr. unsec. notes 4 7/8s, 2018 (Costa Rica) 250,000 249,246 Boparan Finance PLC 144A company guaranty sr. unsec. unsub. bonds 9 3/4s, 2018 (United Kingdom) EUR 135,000 201,774 Boparan Finance PLC 144A company guaranty sr. unsec. unsub. notes 9 7/8s, 2018 (United Kingdom) GBP 215,000 389,324 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 $135,000 143,438 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 191,000 192,433 CIT Group, Inc. sr. unsec. notes 5s, 2023 255,000 256,913 CIT Group, Inc. sr. unsec. notes 5s, 2022 315,000 322,088 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 310,000 330,925 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 155,000 156,744 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 470,000 524,638 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 380,000 409,450 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 262,000 212,875 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 190,000 197,600 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 500,000 580,000 Dresdner Funding Trust I 144A bonds 8.151s, 2031 579,000 671,640 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 706,000 766,893 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 244,000 228,140 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 475,000 507,063 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. FRB bonds 5.13s, perpetual maturity (Jersey) EUR 486,000 712,489 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2020 $823,000 868,265 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 440,000 446,600 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 20,000 21,150 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 265,000 296,800 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 670,000 736,384 Lloyds Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 175,000 492,900 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) $320,000 340,800 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 177,000 192,488 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 505,000 541,613 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 185,000 189,163 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 180,000 181,350 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 499,000 475,921 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 438,000 479,610 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 535,000 591,175 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 120,000 124,500 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 520,000 529,750 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 600,000 626,250 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.092s, perpetual maturity (United Kingdom) EUR 700,000 980,856 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) $235,000 245,497 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 7 3/4s, 2018 (Russia) 550,000 558,250 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sub. FRN notes 6s, 2021 (Russia) 400,000 379,000 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 500,000 485,833 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 405,000 421,706 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 1,385,000 1,402,313 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 360,000 371,444 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 55,000 58,575 UBS AG/Jersey Branch jr. unsec. sub. FRB bonds 4.28s, perpetual maturity (Jersey) EUR 182,000 256,043 UBS AG/Jersey Branch jr. unsec. sub. FRN notes Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 400,000 631,244 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $425,000 344,152 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 607,000 625,210 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. notes 5.942s, 2023 (Russia) 200,000 178,000 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 468,000 432,572 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 1,650,000 1,592,250 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 1,065,000 1,072,988 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 3,196,000 3,196,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 2,406,000 2,424,045 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 800,000 766,000 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 315,000 312,638 Health care (2.5%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 455,000 466,375 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 308,000 318,010 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 325,000 348,563 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 364,000 524,291 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 $184,000 201,250 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 330,000 500,202 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) $110,000 113,300 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 406,000 409,045 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 200,000 201,000 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 145,000 152,431 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 182,000 199,063 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 70,000 71,400 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 85,000 88,081 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 515,000 526,588 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 160,000 234,373 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $360,000 396,000 Crown Newco 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 754,000 1,342,702 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 $175,000 180,688 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 185,000 196,563 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 370,000 402,375 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 125,000 136,250 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 233,000 234,456 HCA, Inc. sr. notes 6 1/2s, 2020 1,898,000 2,116,270 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 128,000 145,920 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 740,000 804,750 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 386,000 410,125 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 202,000 213,110 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 415,000 433,675 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 335,000 370,175 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 562,000 576,050 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 911,000 1,040,818 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 291,000 339,015 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 277,000 301,238 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 (R) 310,000 308,346 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 540,000 585,900 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 135,000 144,788 Service Corp. International sr. unsec. unsub. notes 5 3/8s, 2022 375,000 382,500 Service Corp. International 144A sr. unsec. unsub. notes 5 3/8s, 2024 540,000 544,050 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 370,000 394,975 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 115,000 111,608 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 360,000 345,150 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 833,000 914,218 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 80,000 80,400 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 393,000 412,650 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 70,000 74,900 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 170,000 179,350 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 70,000 75,250 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 70,000 73,500 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 505,000 546,663 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 435,000 464,363 Technology (1.4%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 180,000 189,450 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 260,000 272,350 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 252,000 229,320 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,085,000 1,079,575 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 103,000 112,270 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 956,000 1,147,200 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 315,000 359,888 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 610,000 649,650 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,651,000 1,778,953 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 221,000 237,023 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 85,000 97,750 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 250,000 261,250 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 125,000 140,313 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 430,000 456,875 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 404,000 426,220 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 670,000 671,675 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 265,000 277,588 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 344,000 375,820 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 431,000 467,635 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 380,000 592,080 Trionista TopCo. GmbH 144A sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 515,000 776,109 Transportation (0.5%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 1,111,000 1,333,465 Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) $360,000 381,150 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 372,000 401,760 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 634,500 682,088 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 798,000 870,818 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 345,000 349,313 Utilities and power (1.7%) AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 1,140,000 1,353,750 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 310,000 354,950 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 160,000 152,800 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 1,049,000 1,148,655 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 110,000 116,600 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 85,000 87,019 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 615,000 709,470 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 940,000 1,175 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 577,000 750,068 El Paso, LLC company guaranty sr. notes 7s, 2017 160,000 180,374 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 1,390,000 1,471,663 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 346,000 398,765 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 644,000 743,820 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 208,000 223,080 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 120,000 133,650 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 150,000 147,409 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 441,000 461,948 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 105,000 111,038 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 100,000 99,750 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,525,000 1,748,901 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 1,375,000 1,524,531 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 396,000 414,810 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 280,000 283,500 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 230,000 216,775 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 205,000 164,000 Vattenfall AB jr. unsec. sub. FRB bonds 5 1/4s, perpetual maturity (Sweden) EUR 364,000 523,852 Total corporate bonds and notes (cost $245,587,388) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (17.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $825,974 $937,599 U.S. Government Agency Mortgage Obligations (17.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, March 1, 2043 $979,737 948,355 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, April 1, 2016 1,866 1,929 5 1/2s, TBA, May 1, 2044 5,000,000 5,530,469 4 1/2s, with due dates from May 1, 2041 to January 1, 2044 (FWC) 12,893,253 13,884,755 4 1/2s, TBA, May 1, 2044 60,000,000 64,415,628 4s, TBA, May 1, 2044 41,000,000 42,953,904 3s, with due dates from January 1, 2043 to April 1, 2043 3,803,003 3,693,301 3s, TBA, May 1, 2044 8,000,000 7,799,375 Total U.S. government and agency mortgage obligations (cost $138,877,448) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 1/8s, December 31, 2014 (i) $70,000 $70,047 Total U.S. treasury obligations (cost $70,047) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.6%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $658,958 $523,542 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 1,665,000 1,515,150 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 9,081,000 8,826,732 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 8,117,800 6,555,124 Bahamas (Commonwealth of) 144A sr. unsec. notes 5 3/4s, 2024 (Bahamas) 200,000 206,552 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) BRL 3,500 1,543,444 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 11 3/4s, 2015 (Argentina) $525,000 511,875 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 100,000 91,080 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 347,500,000 628,703 Costa Rica (Republic of) 144A unsec. notes 7s, 2044 (Costa Rica) $250,000 248,750 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) 375,000 391,875 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 565,000 605,821 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 620,000 666,500 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 425,000 350,625 Gabon (Republic of) 144A unsec. bonds 6 3/8s, 2024 (Gabon) 1,000,000 1,072,500 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 468,000 476,340 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 1,677,959 1,556,307 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) (STP) EUR 783,858 693,239 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) (STP) EUR 663,858 589,506 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) (STP) EUR 825,858 735,643 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) (STP) EUR 971,858 871,060 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) (STP) EUR 2,581,858 2,323,353 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) (STP) EUR 935,858 847,025 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) (STP) EUR 1,575,858 1,439,350 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) (STP) EUR 1,771,858 1,636,636 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) (STP) EUR 1,369,858 1,280,044 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) (STP) EUR 741,858 701,534 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) (STP) EUR 1,261,859 1,208,046 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) (STP) EUR 585,859 569,287 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) (STP) EUR 2,943,859 2,906,901 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) (STP) EUR 621,859 624,612 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) (STP) EUR 1,831,859 1,870,898 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) (STP) EUR 711,859 739,118 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) (STP) EUR 1,673,859 1,770,048 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) (STP) EUR 4,471,859 4,806,945 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) (STP) EUR 540,348 592,255 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) (STP) EUR 1,854,300 2,068,674 Hellenic (Republic of) unsec. bonds 4 3/4s, 2019 (Greece) EUR 2,844,000 3,914,757 Hungary (Government of) sr. unsec. unsub. notes 4 1/8s, 2018 (Hungary) $900,000 927,434 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 1,755,000 1,582,448 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 1,555,000 1,682,634 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 22,650,000 621,624 Iraq (Republic of) 144A bonds 5.8s, 2028 (Iraq) $1,275,000 1,137,938 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 45,895 50,697 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) 200,000 184,100 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 465,000 442,448 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 4,156,375 4,625,629 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 400,000 403,220 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 300,000 298,051 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 179,371 181,100 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) 440,000 454,806 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 3,785,000 4,478,526 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 (Ukraine) 930,000 909,075 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 3,240,000 2,953,260 United Mexican States sr. unsec. notes 5 3/4s, 2110 (Mexico) 1,120,000 1,122,800 Venezuela (Bolivarian Republic of) sr. unsec. bonds 9 1/4s, 2028 (Venezuela) 100,000 80,927 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 650,000 443,229 Venezuela (Bolivarian Republic of) sr. unsec. unsub. bonds 9 1/4s, 2027 (Venezuela) 605,000 501,557 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 2,215,000 2,331,708 Total foreign government and agency bonds and notes (cost $74,497,907) SENIOR LOANS (2.0%) (a) (c) Principal amount Value Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) $480,000 $475,200 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 316,000 309,680 Asurion, LLC bank term loan FRN 8 1/2s, 2021 329,000 335,923 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 341,537 341,489 Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 240,000 239,100 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 488,570 485,822 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 53,347 53,427 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.402s, 2018 2,069,191 1,926,934 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 600,000 596,375 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 488,142 486,718 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 342,000 338,865 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 324,188 325,053 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.903s, 2019 973,000 964,486 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 423,935 422,051 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 335,856 335,017 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 681,575 682,853 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 492,572 470,406 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.154s, 2021 530,000 526,688 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 342,413 342,712 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 217,981 218,389 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 175,000 174,650 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 200,000 198,917 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 116,972 118,337 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 815,525 813,259 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 198,850 198,104 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 245,000 248,675 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 200,000 198,958 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Canada) 285,000 281,616 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 399,263 398,389 ROC Finance, LLC bank term loan FRN 5s, 2019 299,248 289,149 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.737s, 2017 1,053,286 795,231 Travelport, LLC bank term loan FRN 9 1/2s, 2016 599,922 618,669 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 125,128 125,910 Univision Communications, Inc. bank term loan FRN 4s, 2020 389,000 386,638 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 285,067 284,710 Visteon Corp. bank term loan FRN Ser. DD, 3 1/2s, 2021 225,000 222,961 WR Grace & Co. bank term loan FRN 3s, 2021 250,526 248,522 WR Grace & Co. bank term loan FRN Ser. DD, 3s, 2021 (U) 89,474 88,758 Total senior loans (cost $15,764,132) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.785/3 month USD-LIBOR-BBA/May-24 May-14/2.785 $39,838,300 $197,598 (2.785)/3 month USD-LIBOR-BBA/May-24 May-14/2.785 39,838,300 107,563 Barclays Bank PLC 1.80/6 month EUR-EURIBOR-Reuters/Jun-24 Jun-14/1.80 EUR 25,929,000 362,604 Credit Suisse International 2.79/3 month USD-LIBOR-BBA/May-24 May-14/2.79 $26,558,900 139,169 (2.79)/3 month USD-LIBOR-BBA/May-24 May-14/2.79 26,558,900 67,194 Deutsche Bank AG 2.78/3 month USD-LIBOR-BBA/May-24 May-14/2.78 15,935,300 74,737 (2.78)/3 month USD-LIBOR-BBA/May-24 May-14/2.78 15,935,300 46,053 Goldman Sachs International 1.80/6 month EUR-EURIBOR-Reuters/Jun-24 Jun-14/1.80 EUR 25,929,000 362,604 2.78375/3 month USD-LIBOR-BBA/May-24 May-14/2.78375 $26,558,900 129,873 (2.78375)/3 month USD-LIBOR-BBA/May-24 May-14/2.78375 26,558,900 73,037 Total purchased swap options outstanding (cost $1,805,254) PURCHASED OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/$101.19 $29,000,000 $288,550 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.75 29,000,000 229,680 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/101.00 21,000,000 189,630 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.56 21,000,000 150,360 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.38 21,000,000 135,660 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.19 21,000,000 122,220 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.00 21,000,000 110,040 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/100.59 28,000,000 103,880 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/100.34 28,000,000 84,560 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.00 23,000,000 1,840 Total purchased options outstanding (cost $2,340,667) PREFERRED STOCKS (0.2%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 815 $807,156 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 16,450 452,211 M/I Homes, Inc. $2.438 pfd. 8,790 227,749 Total preferred stocks (cost $1,108,497) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $230,000 $324,013 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 130,000 229,288 Total convertible bonds and notes (cost $488,688) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 4,800 $317,472 Total convertible preferred stocks (cost $240,000) COMMON STOCKS (—%) (a) Shares Value Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 22,950 $2,295 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 22,950 2,295 Tribune Co. Class 1C (F) 92,963 23,241 Total common stocks (cost $149,872) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 117 $10,605 Total warrants (cost $351) SHORT-TERM INVESTMENTS (5.9%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.06% (AFF) 18,600,449 $18,600,449 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, July 24, 2014 (SEG) (SEGSF)(SEGCCS) $9,494,000 9,493,668 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.09%, May 29, 2014 (SEG) (SEGSF)(SEGCCS) 18,440,000 18,438,731 Total short-term investments (cost $46,530,739) TOTAL INVESTMENTS Total investments (cost $877,561,549) (b) FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $209,148,943) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/17/14 $637,309 $632,742 $4,567 Canadian Dollar Sell 7/17/14 1,950,375 1,931,553 (18,822) Chilean Peso Sell 7/17/14 785,446 803,216 17,770 Colombian Peso Buy 7/17/14 99,411 68,962 30,449 Singapore Dollar Sell 5/21/14 666,823 655,570 (11,253) Swiss Franc Sell 6/18/14 2,177,450 2,158,754 (18,696) Barclays Bank PLC British Pound Sell 6/18/14 1,237,987 1,197,056 (40,931) Canadian Dollar Sell 7/17/14 549,977 545,068 (4,909) Euro Sell 6/18/14 9,374,840 9,319,486 (55,354) Japanese Yen Sell 5/21/14 3,835,280 3,906,193 70,913 Mexican Peso Buy 7/17/14 1,226,601 1,223,426 3,175 New Zealand Dollar Buy 7/17/14 5,963,765 5,923,913 39,852 Norwegian Krone Sell 6/18/14 1,972,599 2,012,068 39,469 Singapore Dollar Sell 5/21/14 663,473 652,295 (11,178) South African Rand Sell 7/17/14 1,198,414 1,180,646 (17,768) South Korean Won Buy 5/21/14 1,232,644 1,210,387 22,257 Swedish Krona Sell 6/18/14 2,024,833 1,951,405 (73,428) Swiss Franc Buy 6/18/14 1,594,129 1,602,440 (8,311) Citibank, N.A. Australian Dollar Sell 7/17/14 1,949,170 1,944,544 (4,626) Brazilian Real Sell 7/2/14 1,499,130 1,435,582 (63,548) Canadian Dollar Sell 7/17/14 355,996 352,902 (3,094) Chilean Peso Sell 7/17/14 1,144,674 1,169,730 25,056 Euro Sell 6/18/14 5,383,864 5,357,201 (26,663) Japanese Yen Sell 5/21/14 2,003,920 1,983,115 (20,805) New Zealand Dollar Buy 7/17/14 3,982,583 3,949,218 33,365 Norwegian Krone Sell 6/18/14 1,998,931 1,988,190 (10,741) Swiss Franc Buy 6/18/14 3,981,629 3,964,437 17,192 Swiss Franc Sell 6/18/14 3,984,584 3,950,996 (33,588) Credit Suisse International British Pound Sell 6/18/14 2,371,670 2,343,506 (28,164) Canadian Dollar Sell 7/17/14 1,926,970 1,892,238 (34,732) Euro Sell 6/18/14 5,881,730 5,834,578 (47,152) Indian Rupee Buy 5/21/14 1,221,743 1,122,257 99,486 Mexican Peso Buy 7/17/14 1,473,473 1,470,352 3,121 New Zealand Dollar Buy 7/17/14 4,003,145 3,986,874 16,271 Norwegian Krone Buy 6/18/14 2,022,155 1,998,703 23,452 Norwegian Krone Sell 6/18/14 2,022,155 1,983,783 (38,372) Singapore Dollar Sell 5/21/14 1,027,435 1,010,150 (17,285) South Korean Won Buy 5/21/14 1,242,245 1,217,721 24,524 Swedish Krona Sell 6/18/14 1,894,963 1,824,194 (70,769) Swiss Franc Buy 6/18/14 457,609 472,457 (14,848) Deutsche Bank AG Australian Dollar Buy 7/17/14 2,030,590 2,013,932 16,658 British Pound Buy 6/18/14 23,797 34,547 (10,750) Canadian Dollar Sell 7/17/14 1,909,485 1,892,465 (17,020) Euro Sell 6/18/14 6,428,010 6,366,138 (61,872) Japanese Yen Sell 5/21/14 820,297 824,777 4,480 New Zealand Dollar Buy 7/17/14 3,978,728 3,961,941 16,787 Norwegian Krone Sell 6/18/14 2,015,505 1,995,308 (20,197) Swedish Krona Sell 6/18/14 30,305 3,671 (26,634) Swiss Franc Sell 6/18/14 1,874,195 1,846,187 (28,008) Goldman Sachs International Australian Dollar Buy 7/17/14 28,187 27,968 219 British Pound Sell 6/18/14 1,899,935 1,880,759 (19,176) Canadian Dollar Buy 7/17/14 32,877 37,627 (4,750) Euro Sell 6/18/14 5,207,274 5,159,967 (47,307) Japanese Yen Sell 5/21/14 1,980,671 1,972,743 (7,928) HSBC Bank USA, National Association Australian Dollar Sell 7/17/14 2,010,258 2,007,579 (2,679) British Pound Sell 6/18/14 3,908,564 3,858,307 (50,257) Euro Sell 6/18/14 2,841,680 2,816,475 (25,205) Japanese Yen Sell 5/21/14 83,487 75,483 (8,004) Swedish Krona Sell 6/18/14 67,771 48,694 (19,077) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/14 1,201 2,334 (1,133) British Pound Buy 6/18/14 371,649 390,053 (18,404) Canadian Dollar Sell 7/17/14 1,183,194 1,147,784 (35,410) Euro Sell 6/18/14 5,065,086 5,009,152 (55,934) Hungarian Forint Sell 6/18/14 1,223,198 1,192,964 (30,234) Indian Rupee Buy 5/21/14 1,218,135 1,168,567 49,568 Mexican Peso Buy 7/17/14 1,029,265 1,026,921 2,344 New Taiwan Dollar Sell 5/21/14 1,191,915 1,186,564 (5,351) New Zealand Dollar Buy 7/17/14 2,027,959 2,010,662 17,297 Norwegian Krone Sell 6/18/14 1,998,964 1,983,033 (15,931) Russian Ruble Sell 6/18/14 611,133 597,369 (13,764) Swedish Krona Buy 6/18/14 1,997,034 2,018,676 (21,642) Swedish Krona Sell 6/18/14 1,997,034 2,001,972 4,938 Swiss Franc Buy 6/18/14 1,908,408 1,910,343 (1,935) Thai Baht Buy 5/21/14 1,987,668 1,993,280 (5,612) Thai Baht Sell 5/21/14 1,992,031 1,979,874 (12,157) Royal Bank of Scotland PLC (The) Euro Buy 6/18/14 3,510,172 3,493,764 16,408 Euro Sell 6/18/14 3,510,172 3,483,387 (26,785) Japanese Yen Sell 5/21/14 2,242,293 2,260,301 18,008 State Street Bank and Trust Co. Australian Dollar Buy 7/17/14 1,663 31,066 (29,403) British Pound Buy 6/18/14 3,370,668 3,309,066 61,602 British Pound Sell 6/18/14 3,370,668 3,332,657 (38,011) Canadian Dollar Sell 7/17/14 22,404 6,811 (15,593) Chilean Peso Buy 7/17/14 1,944,805 2,009,768 (64,963) Euro Sell 6/18/14 2,023,093 1,975,702 (47,391) Japanese Yen Sell 5/21/14 2,649,876 2,647,925 (1,951) Mexican Peso Buy 7/17/14 1,097,166 1,094,651 2,515 New Taiwan Dollar Sell 5/21/14 1,191,919 1,186,059 (5,860) New Zealand Dollar Buy 7/17/14 4,026,619 3,992,556 34,063 Norwegian Krone Sell 6/18/14 1,992,330 1,994,113 1,783 Singapore Dollar Sell 5/21/14 1,472,037 1,447,474 (24,563) Swedish Krona Sell 6/18/14 1,993,683 1,963,780 (29,903) Swiss Franc Buy 6/18/14 1,682,673 1,677,449 5,224 UBS AG British Pound Sell 6/18/14 1,834,112 1,828,019 (6,093) Canadian Dollar Sell 7/17/14 2,591,606 2,572,580 (19,026) Euro Sell 6/18/14 3,488,393 3,461,859 (26,534) Japanese Yen Sell 5/21/14 1,950,855 1,954,225 3,370 Mexican Peso Buy 7/17/14 427,674 425,955 1,719 Norwegian Krone Sell 6/18/14 1,963,866 1,944,105 (19,761) Singapore Dollar Sell 5/21/14 290,738 285,884 (4,854) Swedish Krona Buy 6/18/14 1,958,108 1,972,882 (14,774) Swiss Franc Sell 6/18/14 3,413,653 3,383,474 (30,179) WestPac Banking Corp. Australian Dollar Buy 7/17/14 69,405 44,214 25,191 British Pound Sell 6/18/14 2,678,171 2,643,331 (34,840) Canadian Dollar Sell 7/17/14 1,350,218 1,323,579 (26,639) Euro Sell 6/18/14 751,724 730,283 (21,441) Total FUTURES CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 5 $542,958 Jun-14 $10,530 Euro-Bobl 5 yr (Long) 156 27,219,960 Jun-14 23,240 Euro-Bund 10 yr (Short) 203 40,707,076 Jun-14 (184,874) Euro-Buxl 30 yr (Short) 35 6,378,477 Jun-14 (125,389) Euro-Dollar 90 day (Short) 886 219,794,450 Sep-15 44,235 Japanese Government Bond 10 yr (Short) 2 2,835,037 Jun-14 (2,943) Japanese Government Bond 10 yr Mini (Long) 13 1,842,647 Jun-14 2,238 U.S. Treasury Bond 30 yr (Long) 32 4,318,000 Jun-14 114,939 U.S. Treasury Note 10 yr (Short) 843 104,887,641 Jun-14 (621,305) U.S. Treasury Note 5 yr (Short) 152 18,156,875 Jun-14 11,188 Total WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/14 (premiums $5,391,078) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 $60,497,200 $408,961 JPMorgan Chase Bank N.A. (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 30,248,600 207,808 1.575 Floor/3 month USD-LIBOR-BBA/Mar-18 Mar-18/00 26,070,000 4,564,205 Total WRITTEN OPTIONS OUTSTANDING at 4/30/14 (premiums $2,029,844) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/$100.19 $29,000,000 $168,780 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.75 29,000,000 131,660 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.00 42,000,000 122,220 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.00 21,000,000 110,040 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.19 29,000,000 94,540 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.56 21,000,000 85,470 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.38 21,000,000 76,440 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.75 29,000,000 72,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.19 21,000,000 68,460 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.56 21,000,000 46,830 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.38 21,000,000 41,580 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.19 21,000,000 37,170 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.00 21,000,000 32,970 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/99.59 28,000,000 43,960 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/99.34 28,000,000 35,000 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/98.59 28,000,000 17,360 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/98.34 28,000,000 13,720 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.00 23,000,000 23 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.00 23,000,000 23 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Goldman Sachs International 2.60/3 month USD-LIBOR-BBA/May-24 (Purchased) May-14/2.60 $55,060,900 $(19,271) 1.575/3 month USD-LIBOR-BBA/Jun-19 (Purchased) Jun-14/1.575 75,095,669 (111,142) (1.56)/3 month USD-LIBOR-BBA/Oct-17 (Purchased) Oct-14/1.56 191,990,000 (435,817) 1.03/6 month EUR-EURIBOR-Reuters/Oct-17 (Written) Oct-14/1.03 EUR 153,592,000 483,705 JPMorgan Chase Bank N.A. (1.115)/3 month USD-LIBOR-BBA/Oct-16 (Purchased) Oct-14/1.115 $76,796,000 (115,194) 0.862/6 month EUR-EURIBOR-Reuters/Oct-16 (Written) Oct-14/0.862 EUR 57,597,000 100,683 Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/14 (proceeds receivable $18,814,453) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, May 1, 2044 $4,000,000 5/12/14 $4,294,375 Federal National Mortgage Association, 4s, May 1, 2044 14,000,000 5/12/14 14,667,187 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. MYR 22,750,000 $— 3/19/19 4.0275% 3 month MYR-KLIBOR-BNM $(1,159) Deutsche Bank AG MYR 22,750,000 — 3/19/19 4.035% 3 month MYR-KLIBOR-BNM (3,533) PLN 23,326,000 — 3/17/24 4.1072% 6 month PLN-WIBOR-WIBO (143,838) PLN 11,630,000 — 3/18/24 4.12875% 6 month PLN-WIBOR-WIBO (78,488) PLN 9,735,000 — 3/27/24 4.045% 6 month PLN-WIBOR-WIBO (41,936) Goldman Sachs International CAD 6,316,000 — 5/30/23 2.534% 3 month CAD-BA-CDOR 32,822 EUR 100,389,000 — 8/30/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (76,406) EUR 100,389,000 — 8/30/14 0.309% 3 month EUR-EURIBOR-REUTERS (219,256) EUR 100,389,000 — 8/31/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (76,069) EUR 100,389,000 — 8/31/14 0.314% 3 month EUR-EURIBOR-REUTERS (226,680) EUR 100,389,000 — 9/3/14 1 year EUR-EONIA-OIS-COMPOUND 0.086% (111,010) EUR 100,389,000 — 9/3/14 0.283% 3 month EUR-EURIBOR-REUTERS (184,984) JPMorgan Chase Bank N.A. CAD 5,464,000 — 2/6/24 3 month CAD-BA-CDOR 2.855% 65,388 HUF 350,000,000 — 2/4/19 4.79% 6 month HUF-BUBOR-REUTERS (77,416) HUF 700,000,000 — 2/5/19 4.7275% 6 month HUF-BUBOR-REUTERS (145,389) HUF 972,000,000 — 2/11/19 4.41% 6 month HUF-BUBOR-REUTERS (135,948) PLN 4,670,000 — 2/4/19 6 month PLN-WIBOR-WIBO 4.04% 44,381 PLN 9,340,000 — 2/5/19 6 month PLN-WIBOR-WIBO 3.9775% 79,696 PLN 12,810,000 — 2/11/19 6 month PLN-WIBOR-WIBO 3.805% 74,452 Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $26,499,400 (E) $(18,384) 6/18/16 3 month USD-LIBOR-BBA 0.75% $57,245 331,052,500 (E) 1,658,778 6/18/19 3 month USD-LIBOR-BBA 2.00% (885,691) 54,449,700 (E) 387,746 6/18/24 3 month USD-LIBOR-BBA 3.00% (575,197) 8,961,000 (E) (234,429) 6/18/44 3 month USD-LIBOR-BBA 3.75% 259,949 12,953,800 (E) (122) 5/23/19 3 month USD-LIBOR-BBA 1.875% (48,945) 149,433,000 (E) (60,019) 6/18/16 3 month USD-LIBOR-BBA 0.65% 67,895 135,711,500 (E) 578,164 6/18/19 3 month USD-LIBOR-BBA 1.90% 193,829 32,690,000 (E) 125,990 6/18/24 3 month USD-LIBOR-BBA 2.90% 408,659 28,964,400 (382) 3/27/24 3 month USD-LIBOR-BBA 2.87% (407,121) 22,669,100 (E) (320) 5/23/24 3 month USD-LIBOR-BBA 2.845% 139,367 11,399,300 (E) (107) 5/27/19 3 month USD-LIBOR-BBA 1.885% (43,994) 17,487,600 (E) (247) 5/27/24 3 month USD-LIBOR-BBA 2.86% 123,636 135,000,000 (E) 131,089 6/17/17 3 month USD-LIBOR-BBA 1.617% (245,965) 46,440,000 (E) (437) 6/15/19 3 month USD-LIBOR-BBA 2.61% 117,753 46,440,000 (E) (437) 6/15/19 3 month USD-LIBOR-BBA 2.64% 77,768 EUR 2,991,000 (E) 18,980 6/18/16 6 month EUR-EURIBOR-REUTERS 0.75% (4,847) EUR 133,618,000 (E) (6,556,426) 6/18/19 6 month EUR-EURIBOR-REUTERS 1.75% 795,916 EUR 52,154,000 (E) 3,683,893 6/18/24 6 month EUR-EURIBOR-REUTERS 2.50% (1,550,907) EUR 20,860,000 (E) (113) 2/18/24 6 month EUR-EURIBOR-REUTERS 2.85% (448,454) GBP 162,313,000 (E) 400,434 6/18/16 6 month GBP-LIBOR-BBA 1.25% 30,467 GBP 50,464,000 (E) (510,483) 6/18/19 6 month GBP-LIBOR-BBA 2.25% 126,327 JPY 75,973,000 (25) 3/24/44 6 month JPY-LIBOR-BBA 1.80% 497 JPY 148,765,000 (50) 3/24/44 6 month JPY-LIBOR-BBA 1.79625% (848) JPY 4,165,600,000 (163) 3/14/19 6 month JPY-LIBOR-BBA 0.3175% (14,946) JPY 911,400,000 (159) 3/14/44 6 month JPY-LIBOR-BBA 1.795% 2,930 JPY 73,652,000 (13) 3/24/44 6 month JPY-LIBOR-BBA 1.80125% 717 Total $(397,242) (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $13,653,091 $— 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools $(17,228) 3,710,929 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 4,682 Barclays Bank PLC 763,519 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,856 1,290,099 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,496 1,380,860 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,974 1,237,946 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,445 18,196,657 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 40,906 4,094,057 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (20,068) 507,717 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 1,346 1,390,951 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,242 6,491,104 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 33,795 1,447,294 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,845 3,574,467 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (17,521) 4,075,022 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 21,216 1,228,701 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 3,258 174,736 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 405 567,972 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,957 707,572 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 3,573 4,172,853 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 21,725 2,598,246 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (12,736) 2,994,396 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 7,941 591,112 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,985 4,558,421 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 13,992 17,520,417 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 91,216 3,845,979 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 20,023 669,159 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,379 2,169,968 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,959 1,573,099 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,945 2,836,029 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (3,579) 9,342,508 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (45,795) 1,715,397 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (7,154) 8,434,967 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (10,643) 1,424,266 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (5,343) 712,133 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,671) 712,133 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,671) 1,429,138 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (5,361) 3,711,901 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (13,925) 1,429,138 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (5,361) 1,621,277 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,645 2,131,517 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 2,253 1,283,134 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 1,356 1,249,074 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 6,503 1,627,240 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 1,720 2,967,361 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (14,545) 2,586,656 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 5,999 371,178 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 861 2,853,404 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (10,704) 285,922 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,402) 5,573,077 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (665) 9,720,000 — 3/20/24 (2.505%) USA Non Revised Consumer Price Index- Urban (CPI-U) (45,062) 46,817,000 — 3/20/16 1.795% USA Non Revised Consumer Price Index- Urban (CPI-U) (129,402) 8,011,000 — 3/21/24 (2.505%) USA Non Revised Consumer Price Index- Urban (CPI-U) (37,011) 393,494 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 497 904,486 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,141 Citibank, N.A. 2,445,292 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 12,731 5,563,804 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 28,967 5,151,618 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 26,821 4,050,745 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (5,111) 30,804,000 — 2/3/16 1.795% USA Non Revised Consumer Price Index- Urban (CPI-U) (114,683) 5,249,823 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (6,624) 7,701,000 — 1/31/16 1.795% USA Non Revised Consumer Price Index- Urban (CPI-U) (29,664) 47,080,000 — 3/27/16 1.7475% USA Non Revised Consumer Price Index- Urban (CPI-U) (154,658) 9,775,000 — 3/27/24 (2.4825%) USA Non Revised Consumer Price Index- Urban (CPI-U) (22,952) EUR 19,330,000 — 2/21/19 (1.235%) Eurostat Eurozone HICP excluding tobacco (96,060) EUR 10,070,000 — 2/21/24 1.69% Eurostat Eurozone HICP excluding tobacco 105,338 Credit Suisse International $1,854,601 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,656 1,964,425 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,629) 4,619,642 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (5,829) 213,191 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (479) 4,431,137 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (5,591) 7,757,025 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (9,788) 3,647,531 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (4,602) 3,401,890 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 3,596 3,412,003 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (407) 3,744,903 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (447) 3,632,907 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 3,840 EUR 5,570,000 — 3/27/19 (1.1913%) Eurostat Eurozone HICP excluding tobacco (14,234) EUR 19,330,000 — 2/20/19 (1.2225%) Eurostat Eurozone HICP excluding tobacco (78,924) EUR 10,070,000 — 2/20/24 1.68% Eurostat Eurozone HICP excluding tobacco 91,088 EUR 5,570,000 — 3/24/19 (1.1925%) Eurostat Eurozone HICP excluding tobacco (14,729) GBP 4,710,000 — 3/20/19 3.05% GBP Non-revised UK Retail Price Index (40,080) GBP 4,710,000 — 3/25/19 3.0413% GBP Non-revised UK Retail Price Index (43,658) Deutsche Bank AG $1,964,425 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,629) Goldman Sachs International 2,112,179 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 2,693 813,763 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,887 3,200,949 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,193 3,200,949 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,193 9,167,009 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 11,567 8,507,664 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 10,735 1,244,266 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,099) 467,435 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,291) 15,839,496 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 19,986 3,972,131 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 5,012 1,014,008 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,293 152,507 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 194 2,252,784 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,362 1,020,194 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,301 2,040,286 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 2,602 58,540 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 136 877,116 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,299) 1,704,629 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,356) 1,052,440 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,159) 80,640 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (395) 215,104 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,054) 7,285,875 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 14,096 5,691,923 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 7,182 6,305,285 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,199 325,446 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 411 54,033,000 — 3/3/19 2.13% USA Non Revised Consumer Price Index- Urban (CPI-U) (71,324) JPMorgan Chase Bank N.A. 9,624,790 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 21,637 6,167,412 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 7,782 5,584,398 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,554 Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $9,980 $146,000 5/11/63 300 bp $9,731 CMBX NA BBB- Index BBB-/P 19,586 325,000 5/11/63 300 bp 19,033 CMBX NA BBB- Index BBB-/P 40,127 650,000 5/11/63 300 bp 39,022 CMBX NA BBB- Index BBB-/P 38,247 671,000 5/11/63 300 bp 37,106 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 77,713 701,000 5/11/63 300 bp 76,521 Credit Suisse International CMBX NA BBB- Index BBB-/P 6,563 343,000 5/11/63 300 bp 5,980 CMBX NA BBB- Index BBB-/P 48,395 608,000 5/11/63 300 bp 47,361 CMBX NA BBB- Index BBB-/P 7,303 629,000 5/11/63 300 bp 6,233 CMBX NA BBB- Index BBB-/P 48,442 665,000 5/11/63 300 bp 47,312 CMBX NA BBB- Index BBB-/P 11,523 750,000 5/11/63 300 bp 10,248 CMBX NA BBB- Index BBB-/P 85,870 760,000 5/11/63 300 bp 84,578 CMBX NA BBB- Index BBB-/P 62,716 786,000 5/11/63 300 bp 61,380 CMBX NA BBB- Index BBB-/P 61,012 788,000 5/11/63 300 bp 59,673 CMBX NA BBB- Index BBB-/P 51,903 789,000 5/11/63 300 bp 50,562 CMBX NA BBB- Index BBB-/P 24,251 797,000 5/11/63 300 bp 22,896 CMBX NA BBB- Index BBB-/P 14,042 797,000 5/11/63 300 bp 12,687 CMBX NA BBB- Index BBB-/P 73,649 961,000 5/11/63 300 bp 72,015 CMBX NA BBB- Index BBB-/P 66,890 1,630,000 5/11/63 300 bp 64,119 CMBX NA BB Index — (4,352) 833,000 5/11/63 (500 bp) 2,784 CMBX NA BB Index — (10,758) 616,000 5/11/63 (500 bp) (5,481) CMBX NA BB Index — (2,536) 278,000 5/11/63 (500 bp) (154) CMBX NA BB Index — (2,644) 276,000 5/11/63 (500 bp) (126) CMBX NA BB Index — (11,870) 612,000 5/11/63 (500 bp) (6,627) CMBX NA BBB- Index BBB-/P 24,887 520,000 5/11/63 300 bp 24,003 CMBX NA BBB- Index BBB-/P 14,943 628,000 5/11/63 300 bp 13,876 CMBX NA BBB- Index BBB-/P 28,168 652,000 5/11/63 300 bp 27,059 CMBX NA BBB- Index — (39,321) 696,000 1/17/47 (300 bp) (22,338) CMBX NA BBB- Index — (42,354) 696,000 1/17/47 (300 bp) (25,371) CMBX NA BBB- Index — (32,149) 685,000 1/17/47 (300 bp) (15,435) CMBX NA BBB- Index — (40,127) 685,000 1/17/47 (300 bp) (23,413) Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 Caa1 161,961 1,385,000 3/20/17 500 bp (254,198) Goldman Sachs International CMBX NA BB Index — (2,650) 276,000 5/11/63 (500 bp) (287) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at April 30, 2014. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen MXN Mexican Peso MYR Malaysian Ringgit PLN Polish Zloty RUB Russian Ruble Key to holding's abbreviations bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period JSC Joint Stock Company IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $789,988,984. (b) The aggregate identified cost on a tax basis is $891,442,771, resulting in gross unrealized appreciation and depreciation of $46,066,648 and $9,236,910, respectively, or net unrealized appreciation of $36,829,738. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $19,883,474 $267,465,037 $268,748,062 $10,358 $18,600,449 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents an unfunded loan commitment. As of the close of the reporting period, the fund had unfunded loan commitments of $89,474, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrower: Borrower Unfunded commitments WR Grace & Co. $89,474 Totals At the close of the reporting period, the fund maintained liquid assets totaling $321,969,479 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 80.2% Greece 3.5 Russia 2.3 Argentina 1.9 Venezuela 1.8 United Kingdom 1.5 Luxembourg 1.3 Canada 0.8 Brazil 0.7 Mexico 0.6 Germany 0.6 Indonesia 0.6 Ukraine 0.5 Turkey 0.5 Other 3.2 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $205,982 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $6,801,949 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $6,394,000 and may include amounts related to unsettled agreements. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities to dispose of the TBA commitments prior to settlement. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $23,241 Energy — — 4,590 Total common stocks — — Convertible bonds and notes — 553,301 — Convertible preferred stocks 317,472 — — Corporate bonds and notes — 256,415,381 10 Foreign government and agency bonds and notes — 83,373,062 — Mortgage-backed securities — 380,774,028 — Preferred stocks 452,211 1,034,905 — Purchased options outstanding — 1,416,420 — Purchased swap options outstanding — 1,560,432 — Senior loans — 15,568,641 — U.S. government and agency mortgage obligations — 140,165,315 — U.S. treasury obligations — 70,047 — Warrants — 10,605 — Short-term investments 18,600,449 27,932,399 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(976,879) $— Futures contracts (728,141) — — Written options outstanding — (1,198,746) — Written swap options outstanding — (5,180,974) — Forward premium swap option contracts — (97,036) — TBA sale commitments — (18,961,562) — Interest rate swap contracts — (2,652,091) — Total return swap contracts — (398,414) — Credit default contracts — (348,661) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $92,313 $440,974 Foreign exchange contracts 753,093 1,729,972 Equity contracts 10,605 — Interest rate contracts 14,275,585 21,554,135 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount) Purchased swap option contracts (contract amount) Written TBA commitment option contracts (contract amount) Written swap option contracts (contract amount) Futures contracts (number of contracts) Forward currency contracts (contract amount) OTC interest rate swap contracts (notional) Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) OTC credit default swap contracts (notional) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts*# $— $— $— $— $— $— $32,822 $— $263,917 $— $— $— $— $— 296,739 Centrally cleared interest rate swap contracts§ — — 1,545,387 — 1,545,387 OTC Total return swap contracts*# 4,682 340,454 — 173,857 108,180 — 108,042 — 41,973 — 777,188 OTC Credit default contracts*# — 89,950 — 2,363 — 92,313 Futures contracts§ — 594 — 594 Forward currency contracts# 52,786 175,666 — 75,613 166,854 37,925 219 — 74,147 — 34,416 105,187 5,089 25,191 753,093 Forward premium swap option contracts# — 483,705 — 100,683 — 584,388 Purchased swap options# 305,161 362,604 — — 206,363 120,790 565,514 — 1,560,432 Purchased options# — 1,416,420 — 1,416,420 Total Assets $362,629 $878,724 $1,545,387 $249,470 $571,347 $158,715 $1,192,665 $— $1,897,140 $594 $34,416 $105,187 $5,089 $25,191 $7,026,554 Liabilities: OTC Interest rate swap contracts*# 1,159 — 267,795 894,405 — 358,753 — 1,522,112 Centrally cleared interest rate swap contracts§ — — 2,818,400 — 2,818,400 OTC Total return swap contracts*# 17,228 391,619 — 429,752 228,397 9,629 98,977 — 1,175,602 OTC Credit default contracts*# 3,048 1,192 — — 20,575 416,159 — 440,974 Futures contracts§ — 567,772 — 567,772 Forward currency contracts# 48,771 211,879 — 163,065 251,322 164,481 79,161 105,222 217,507 — 26,785 257,638 121,221 82,920 1,729,972 Forward premium swap option contracts# — 566,230 — 115,194 — 681,424 Written swap options# 408,961 — 4,772,013 — 5,180,974 Written options# — 1,198,746 — 1,198,746 Total Liabilities $479,167 $604,690 $2,818,400 $592,817 $500,294 $858,064 $1,638,773 $105,222 $6,662,213 $567,772 $26,785 $257,638 $121,221 $82,920 $15,315,976 Total Financial and Derivative Net Assets $(116,538) $274,034 $(1,273,013) $(343,347) $71,053 $(699,349) $(446,108) $(105,222) $(4,765,073) $(567,178) $7,631 $(152,451) $(116,132) $(57,729) $(8,289,422) Total collateral received (pledged)##† $— $70,047 $— $(343,347) $71,053 $(600,000) $(446,108) $(105,222) $(4,680,000) $— $7,631 $— $(110,000) $— $(6,135,946) Net amount $(116,538) $203,987 $(1,273,013) $— $— $(99,349) $— $— $(85,073) $(567,178) $— $(152,451) $(6,132) $(57,729) $(2,153,476) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Premier Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 26, 2014
